Appellee, O. F. Whittekin, on the 12th, day of September, 1933, in the district court of Gregg county, recovered a judgment against appellant, Employers' Reinsurance Corporation, for the sum of $223.10 for compensation accrued to and including the 11th day of September, 1933, and further compensation, payable weekly, in the sum of $4.97 per week for the full period of 256 weeks from and after said last-named date. Appellee and his attorneys, to whom one-third of such recovery was awarded for representing him in procuring said judgment, have filed herein a formal remittitur of all of said recovery save and except the sum of $700, to be recovered as a lump sum, with legal interest from this date.
The parties hereto have filed herein an agreed motion asking this court to advance and hear this cause without formal submission, to reform the judgment of the trial court as aforesaid, and to affirm its judgment as so reformed.
Said motion is here granted, the judgment of the trial court is reformed as aforesaid, and, as so reformed, is affirmed.
 *Page 344